843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin J. MILES, Petitioner-Appellant,v.Audrey E. MELBOURNE, Judge Seventh Judicial Circuit ofMaryland, Respondent-Appellee.
No. 88-7040.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 29, 1988.Decided:  April 5, 1988.

Kelvin J. Miles, appellant pro se.
Ann Elizabeth Singleton, Office of the Attorney General of Maryland, for appellee.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kelvin Miles, a Maryland inmate, filed in his pending federal habeas corpus action, 28 U.S.C. Sec. 2254, a motion requesting appointment of counsel and injunctive relief in the form of an order directing his release to a detainer.  The district court denied the motion and Miles appealed.


2
Although we are without jurisdiction to review the district court's interlocutory order denying appointment of counsel, see Miller v. Simmons, 814 F.2d 962 (4th Cir.1987), we have jurisdiction under 28 U.S.C. Sec. 1292(a)(1) to review the district court's refusal to grant an injunction ordering Miles' release from Maryland custody.  We find no merit to Miles' appeal on this issue.


3
To the extent Miles wishes to challenge in federal court the legality of his Maryland custody he must do so by making his claims the subject of a federal habeas petition filed after exhaustion of state remedies.  The claims Miles brings in his motion for injunctive relief are different from those which form the basis of his pending federal habeas action.  He has not sought to amend his petition by adding these claims, nor has he established that he has exhausted state remedies as to these claims.


4
As the district court properly exercised its discretion in denying injunctive relief, we deny leave to proceed in forma pauperis and dismiss this appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.